Title: From George Washington to François-Jean de Beauvoir, marquis de Chastellux, 10 August 1782
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de


                  
                     My dear Chevr
                     Head Qrs Newburgh 10th Augt 1782
                  
                  I love & thank you for the Sentiments contained in your letter of the 5th—I look forward with pleasure, to the Epocha which will place us as conveniently in one camp, as we are congenial in our sentiments—I shall embrace you when it happens with the warmth of perfect friendship.
                  My time, during my Winter residence in Philadelphia, was unusually (for me) divide between parties of pleasure, & parties of business——The first, nearly of a sameness, at all times & places in this infant Country—is easily conceived; At least, is too unimportant for description—The Second was only deversified by perplexities, & could afford no entertainment—convinc’d of these things myself & knowing that your intelligence with respect to foreign Affairs was better and more interesting than mine, I had no Subject to address you Upon; thus then do I account for my silence.
                  My time, since I joined the Army in this quarter, has been occupied principally, in providing for disciplining, & preparing under many embarrassments, the Troops for the Field—Cramped as we have been, & now are for the want of Money, Every thing moves slowly; but as this is no new case I am not discouraged by it.
                  The enemy talk loudly, & very confidently of Peace, but whether they are in earnest, or whether it is to amuse and while away the time ’till they can prepare for a more vigorous prosecution of the War, time will evince—certain it is, the refugees at New York are violently convulsed by a Letter Which, e’re this you will have seen published from Sir Guy Carleton & Adml Digby to me, upon the subject of a general pacification & acknowledgement of the Independency of this Country.
                  Adieu my dear Chevalier—a sincere esteem & regard bids me assure You, that with sentiments of pure affection, I am Yrs &c.
                  
                      signed, Gro Washington
                  
               